******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE OF CONNECTICUT v. CLERDE PIERRE
                (SC 19082)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
         Argued March 17—officially released April 22, 2014

  Kirstin B. Coffin, assigned counsel, for the appel-
lant (defendant).
  Harry Weller, senior assistant state’s attorney, and
Maria del Pilar Gonzalez, special deputy assistant
state’s attorney, with whom, on the brief, were David I.
Cohen, state’s attorney, and Joseph C. Valdes, assistant
state’s attorney, for the appellee (state).
                         Opinion

   PER CURIAM. This case involves the constitutional-
ity of a warrantless search of an attic in a three-story
rooming house in Stamford. The relevant facts and pro-
cedural history giving rise to this appeal are set forth
in detail in State v. Pierre, 139 Conn. App. 116, 117–20,
54 A.3d 1060 (2012). To summarize, Stamford police
responded to a 911 call from a tenant of the six unit
rooming house reporting a disturbance involving a gun.
During the course of searching the hallway of the third
floor of the house, a police officer noticed an opening
in the ceiling to an unlocked, unfinished attic space.
Upon peering into the attic, the officer saw what he
believed to be the butt of a gun. The officer entered
the attic and retrieved a gun and a bag that contained
marijuana. The defendant, Clerde Pierre, who resided
in a room on the third floor of the house, was confronted
with the items and he subsequently gave the police a
formal statement implicating himself as the owner. The
defendant was charged with criminal possession of a
firearm, attempt to commit criminal possession of a
firearm, criminal possession of a pistol and possession
of marijuana with intent to distribute.1 He moved to
suppress the gun and the marijuana seized by the police
as products of an unlawful search, claiming he had a
reasonable expectation of privacy in the attic. He also
sought that his statement to the police be suppressed,
arguing that it was the ‘‘fruit of the poisonous tree’’ in
that it stemmed from the illegal search. The trial court
denied the motion to suppress, and the defendant was
convicted of all of the charges, except criminal posses-
sion of a firearm, following a jury trial.
   On appeal, the Appellate Court held that the trial
court properly denied the motion to suppress. Id., 117.
The Appellate Court noted that it was uncontested that
the police officers, in response to the 911 call, were
lawfully in the hallways of the rooming house. Id., 126.
The Appellate Court further noted that tenants, visitors,
delivery persons and the landlord’s agents freely
entered the house and that the defendant was not in a
position to restrict them from passing below, peering
into or even climbing through the opening into the attic.
Id., 127. Because of the defendant’s lack of control over
the access of others to the attic, the Appellate Court
determined that the defendant did not have an expecta-
tion of privacy in that space that society would recog-
nize as reasonable. Id., 127–28. We granted the
defendant’s petition for certification to appeal on the
following issues: (1) ‘‘Did the Appellate Court properly
determine that the trial court correctly denied the defen-
dant’s motion to suppress the gun and marijuana found
in a warrantless search of an attic storage area of the
rooming house wherein the defendant resided?’’; (2) ‘‘If
the answer to the first question is in the negative, is
the claim that the defendant’s statement to the police
was fruit of the poisonous tree reviewable?’’; and (3) ‘‘If
the answer to the second question is in the affirmative,
should the defendant’s statement to the police have
been suppressed as fruit of the poisonous tree?’’ State
v. Pierre, 307 Conn. 947, 60 A.3d 739 (2013).
   Our examination of the record and briefs and our
consideration of the arguments of the parties persuade
us that the judgment of the Appellate Court should be
affirmed on the first certified issue. In view of the fact
that the answer to the first certified question is in the
affirmative it is unnecessary to reach the other two
certified questions. The Appellate Court properly
resolved the first issue by virtue of its thorough and
well reasoned decision. Because that decision fully
addresses the dispositive issue raised in this appeal,
we adopt it as a proper statement of the issue and the
applicable law concerning the issue. It would serve no
useful purpose for us to repeat the excellent discussion
contained therein.
      The judgment of the Appellate Court is affirmed.
  1
   The defendant was also charged with possession of less than four ounces
of marijuana, but that charge was never presented to the jury.